ON PETITION FOR REHEARING
In its petition for rehearing the appellant says that where a right is given by statute, the repeal of the statute with no saving clause takes away such right of action in all 8, 9.  cases that have not proceeded to final judgment. That is generally true, but it is not true when rights have vested under the law before its repeal. The Board of Comm'rs ofSt. Joseph County v. Ruckman (1877), 57 Ind. 96. As said inRupert v. Martz (1888), 116 Ind. 72, 18 N.E. 381, "There are no vested rights in the law generally, nor in legal remedies, and hence changes in them by the legislature do not fall within the constitutional inhibition, unless they are of such a characteras to materially affect the obligation of contracts." (Emphasis supplied). As stated in our original opinion, we think we are dealing here with a contractual *Page 600 
relationship under which a right had vested in the appellee.
But the appellant says that, even so, a change in the time for filing actions to enforce rights arising out of contract does not impair the obligation of a contract. That also is 10.  generally true, but the legislature cannot, without offending the constitution, shorten the time for filing an action so as to destroy or abolish every means for enforcing a contractual obligation. Davis v. Rupe et al. (1888),114 Ind. 588, 17 N.E. 163; Sansberry v. Hughes (1910), 174 Ind. 638, 92 N.E. 783.
In this case the amendment to § 24 took effect April 1, 1947. The appellee had fallen on March 7, 1944. The injuries resulting from the fall did not develop or become apparent until 11.  November 1947. To say, as contended for by the appellant, that § 24 as amended cut off the appellee's right to file a claim for compensation, would be to completely destroy the appellee's remedy, leaving him without remedy of any kind. As said in our original opinion, it is our duty to apply the statute so as to avoid any conflict with constitutional limitations, if such can be done.
Our decision will not, as claimed by the appellant, permit any employee who began his employment prior to April 1, 1947, to claim compensation at any date in the future for any 12.  resulting injury received while on the same job. Sec. 24 as amended governs all cases where the "occurrence of the accident" follows that date. We think that is what the legislature intended. See 59 C.J., Statutes, § 696, p. 1171.
We have made no effort to exhaust the subject. The cases above referred to were cited in appellant's brief on petition for rehearing. Those cases, and the others *Page 601 
therein cited seem to us to support our original opinion, and so the petition for rehearing is denied.
So ordered.
Wiltrout, J., not participating.
Note. — Petition for Rehearing reported in 88 N.E.2d 915.